DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to an After Final Consideration Pilot Program 2.0 Request filed by the applicant on October 21, 2021.  The applicant’s amendment has been entered and replaces all prior versions and listing of claims previously presented.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for identifying mixing patterns associated with one or more transactions between one or more devices (e.g. nodes) in a computerized communications network by deploying an analyzer computer device to proactively analyze transactions and metadata from the inter-communications between the devices and identifying the occurrence and direction of the various transactions that occur between the devices.  The claimed invention addresses a problem known in the art for correctly identifying fraudulent transactions and subsequently preventing these fraudulent transactions.  The ordered steps of the claim language impose meaningful limits on the scope of the claims and provides an asserted improvement for producing a 
Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Mattsson et al. (U.S. 2020/0272959 A1; herein referred to as Mattsson) in view of Steinman et al. (U.S.2017/0004506 A1; herein referred to as Steinman) in further view of Kelly et al. U.S. 2020/0104357 A1; herein referred to as Kelly) does not teach or suggest in detail a computer-implemented method, computer program product, and computer system that receives a request to identify party-mixing transactions between nodes in a network, the nodes corresponding to respective parties of a plurality of parties, and therein analyzing the transactions between the nodes whence the transactions between the nodes correspond to respective parties of the plurality of parties.  Further the nodes of the plurality of nodes are grouped into classes based in part on the transactions between the nodes, and mixing patterns associated with the transactions between the nodes are determined, wherein the mixing patterns include: (i) a first mixing pattern indicating a tendency of a first node in a first class to receive transactions from the nodes in one or more classes other than the first class that are dissociated with the first class, and (ii) a second mixing pattern indicating a tendency of a second node in a second class to send transactions to the nodes in one or more classes other than the second class that are disassociated with the second class.    
Mattsson teaches methods and systems for analyzing financial transactions and producing analytics of the transaction including identifying trajectories of based on source and destination node data.  Mattsson teaches some of the limitations and elements of the claimed invention: (see Mattsson - ¶¶ [0036 -0038], Fig. 4, ¶ [0047], Fig. 5, ¶ [0050]).  However Mattsson does not teach all of the elements of the claimed invention.
Steinman teaches methods and systems for generating, disseminating, controlling, and processing limited-life security codes used to authenticate users, particularly for electronic financial transactions, such as payment transactions or interacting with automated teller machines and the like.  In combination with Mattsson, Steinman teaches some of the limitations and elements of the claimed invention: (see Steinman - ¶ [0104], ¶ ¶ [0136-0138], ¶ [0140]).  However, the combination of Mattsson and Steinman does not teach all of the elements of the claimed invention.
Kelly teaches methods and systems for determining coordinated activity in social media movements on a social media channel wherein the method includes identifying a plurality of markers of coordinated activity through analysis of campaign signals from the social media movements, and that the plurality of markers includes a network dimension for representing how accounts are connected, and a temporal dimension for representing patterns of messages over time.  In combination with Mattsson and Steinman, Kelly teaches some of the limitations and elements of the claimed invention: (see Kelly - ¶ [0279], ¶ [0283]).  However, the combination of Mattsson, Steinman, and Kelly does not teach all of the elements of the claimed invention.
In particular, the cited prior art fails to provide in an ordered combination that upon analyzing transactions between the respective parties of the plurality of parties corresponding to a plurality of nodes in the network that are grouped into classes based on the transactions between the nodes, determining mixing patterns wherein the mixing patterns include: (i) a first mixing pattern indicating a tendency of a first node in a first class to receive transactions from the nodes in one or more classes other than the first class that are dissociated with the first class, and (ii) a second mixing pattern indicating a tendency of a second node in a second class to send transactions to the nodes in one or more classes other than the second class that are disassociated with the second class.  This is distinctive from the cited prior art because the transactions represented in the cited prior art are not transactions between nodes in certain classes that correspond to transactions between parties of a plurality of the transactions between the nodes corresponding to respective transactions between the respective parties of the plurality of parties; wherein the mixing patterns include: (i) a first mixing pattern indicating a tendency of a first node in a first class to receive transactions from the nodes in one or more classes other than the first class that are dissociated with the first class, and (ii) a second mixing pattern indicating a tendency of a second node in a second class to send transactions to the nodes in one or more classes other than the second class that are disassociated with the second class) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 16 – 18:   ¶ ¶ [0039 -0045], Fig. 1) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444